DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 26, 2019, claim(s) 1–5, 7–10, 12–14, 18–20, 23, 25, 26, and 51 are pending in this application; of these claim 1 is in independent form; claims 1, 2, 4, 5, 7–10, 12–14, 18, 19, 23, 25, and 51 are original; claims 3 and 15; claims 6, 11, 16, 17, 21, 22, 24, 2–50, and 52–74 are cancelled.

Response to Amendment

	The preliminary amendments filed February 26, 2019 are acknowledged and have been entered into the record.
Drawings
	The drawing(s) filed on February 26, 2019 are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Methods and systems for detecting chromosomal aberrations in a subject using Hidden Markov modeling and de novo sequence assembly”

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  February 26, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5, 7–10, 12, 20, 23, 26, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) the mental process of an abstract idea. This judicial exception is not integrated into a practical application because the entirety of the independent claims and dependent claims are abstract ideas, with the exception of a general purpose computer system. The Examiner interprets the nucleic acid molecules, reference samples, aberrations from a tumor, etc. to be elements that limit the abstract information stored in the computer itself; that is, the biological nucleic acid molecules and references samples do not introduce additional elements beyond the claimed computer system application.  For example, the steps of obtaining nucleic acids are recited as “in a computer system,” further suggesting that the step of obtaining is not outside of information processing.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely apply the abstract idea on a general purpose computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5, 7–10, 12, 20, 23, 26, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140249764 A1 (“Kumar”).

	As to claim 1, Kumar teaches a method of analyzing nucleic acid molecules from a biological sample of a subject of an organism (Kumar Para [0042]: analyzing nucleic acid molecules), the method comprising:
(a) obtaining, in a computer system, sequence reads of the nucleic acid molecules from the biological sample of the subject (Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads);
(b) identifying, in the computer system, a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mapability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mapability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions);
(c) performing, in the computer system, local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(d) recovering, in the computer system, sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

As to claim 2, Kumar teaches the method of claim 1, further comprising identifying a third genomic region in the reference genome having a mappability score above the threshold, wherein the third genomic region is located on the other end of the first genomic region, wherein the contigs are generated by local de novo assembly of the first subset, the second subset, and the third subset of the sequence reads, and wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the third genomic region (Kumar Para [0073]: closing the gap from both directions using two overlapping sequences and the same method as in the independent claim).

As to claim 3, Kumar teaches the method of claim 1, wherein the reference genome comprises a plurality of genomic regions, and the method further comprises:
(e) repeating steps (b)-(d) for each of the genomic regions having a mappability score below the threshold, thereby recovering portions of the sequence data from all of the genomic regions having mappability scores below the threshold (Kumar Para [0097]: multiple genomic regions having a sufficiently low mappability score are recovered repeatedly).

As to claim 4, Kumar teaches the method of claim 3, further comprising:
(Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

As to claim 5, Kumar teaches the method of claim 4, further comprising: normalizing the combined sequence data using a covariate of GC content (Kumar Para [0098]: determining regions is influenced by the presence of CPG islands).

As to claim 7, Kumar teaches the method of claim 1, wherein the local de novo assembly is performed using an algorithm selected from the group consisting of a greedy algorithm assembler (this element is claimed in the alternative and does not need to be mapped), graph method assembler (Kumar Para [0077]: de Bruijn graph assembly), string graph assembler (this element is claimed in the alternative and does not need to be mapped), De Bruijn graph assembler (Kumar Para [0077]: de Bruijn graph assembly), Spades (this element is claimed in the alternative and does not need to be mapped), Ray (this element is claimed in the alternative and does not need to be mapped), ABySS (Kumar Para [0019: ABySS assembly), ALLPATHS-LG (this element is claimed in the alternative and does not need to be mapped), and Trinity (this element is claimed in the alternative and does not need to be mapped).

As to claim 8, Kumar teaches the method of claim 1, wherein the local de novo assembly comprises creation of a scaffold comprising the contigs, and wherein the recovered sequence data align to the scaffold (Kumar Para [0055]: scaffolds during assembly).

As to claim 9, Kumar teaches the method of claim 8, wherein the sequence reads comprise paired-end sequence reads, and the scaffold is created by ordering the contigs based on paired-end information of the paired-end sequence reads (Kumar Para [0051]: paired-end basis for assembly).

As to claim 10, Kumar teaches the method of claim 1, wherein the recovered sequence data comprise sequence reads that align uniquely to the contigs within the first genomic region (Kumar Para [0118]: determining the absence of genomic modifications in the recovered contiguous sequence; Kumar Para [0048]: the resulting contiguous sequence is error-free).

As to claim 12, Kumar teaches the method of claim 4, further comprising:
segmenting the combined sequence data to identify a chromosomal aberration (Kumar Para [0118]: a genomic modification causing predisposition to a disease).

As to claim 20, Kumar teaches the method of claim 12, wherein said chromosomal aberration is identified in the absence of identifying one or more single nucleotide polymorphisms in said nucleic acid molecules (Kumar Para [0107]: prechecking for SNPs for stringency; Kumar Para [0048]: the resulting contiguous sequence is error-free) .

As to claim 23, Kumar teaches the method of claim 1, wherein the mappability score of the first genomic region and the second genomic region is determined according to the following: partitioning the first genomic region into a first plurality of partitioned sequences and the second genomic region into a second plurality of partitioned sequences, and determining the mappability score of the first genomic region based, at least in part, on a first percentage of the first plurality of partitioned sequences that uniquely align to the first genomic region, and the mappability score of the second genomic region based, at least in part, on a second percentage of the second plurality of partitioned sequences that uniquely align to the second genomic region (Kumar Para [0097]: calculating mappability based on sequence coverage thresholds).

(Kumar Para [0042]: analyzing nucleic acid molecules), said method comprising:
(a) obtaining sequence reads of the nucleic acid molecules from the biological sample of the subject (Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads);
(b) identifying a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mapability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mapability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions);
(c) performing local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the second genomic region (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(d) recovering sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

(Kumar Para [0042]: analyzing nucleic acid molecules), comprising:
a database that stores a plurality of sequence reads generated upon sequencing said nucleic acid molecules (Kumar Para [0053]: a database storing sequence data for the method; Kumar Para [0043]: obtaining nucleic acid sequence data from nucleic acid fragment reads); and one or more computer processors operatively coupled to said database (Kumar Para [0115]: memory and processor), wherein said one or more computer processors are individually or collectively programmed to execute general instructions for:
(a) identifying a first genomic region in a reference genome of the organism with a mappability score below a threshold (Kumar Para [0045]: identifying a gap region of non-assembly; Kumar Para [0016]: this occurs by masking out low mapability regions) and a second genomic region in the reference genome of the subject with a mappability score above the threshold (Kumar Para [0044]: identifying a region aligned to the reference sequence; Kumar Para [0016]: this occurs by not masking regions of high mapability), wherein the second genomic region is adjacent to one end of the first genomic region (Kumar Para [0045]: gaps are adjacent to non-gapped aligned regions);
(b) performing local de novo assembly of a first subset of the sequence reads that align to the first genomic region and a second subset of the sequence reads that align to the second genomic region (Kumar Para [0046]: filling the gapped region using de novo assembly), thereby generating contigs, wherein at least one of the contigs extends over a portion of the first genomic region and a portion of the second genomic region (Kumar Para [0073]: the de novo region involves overlapping segments of the gap region and aligned region); and
(c) recovering sequence data corresponding to the contigs within the first genomic region, wherein the recovered genomic sequence data comprise at least a portion of the first subset of sequence read (Kumar Para [0047]: combining the aligned region with the sequence from the assembly output).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13–15, 18, and 19is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249764 A1 (“Kumar”) in view of US 2009/0098547 A1 (“Ghosh”).

As to claim 13, Kumar teaches the method of claim 12, but does not teach wherein the combined sequence data is segmented into a copy number state, the copy number state selected from the group consisting of a copy number loss state, a copy number gain state, and a copy number normal state.
Nevertheless, Ghosh teaches wherein the combined sequence data is segmented into a copy number state, the copy number state selected from the group consisting of a copy number loss state, a copy number gain state, and a copy number normal state (Ghosh Para [0007]: estimating copy number changes from sequence information).
Kumar and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Ghosh because copy number information is a marker of choice in large-scale genomic studies due to abundance, stability, and relative east of scoring (See Ghosh Para [0006]).

As to claim 14, Kumar in view of Ghosh teaches the method of claim 13, wherein the copy number state comprises the copy number normal state, and wherein a variability of the copy number normal state is determined using at least one of a healthy reference sample and a tumor reference sample (Ghosh Para [0153]: comparing copy number state to a reference sample having a normal state).

As to claim 15, Kumar teaches the method of claim 12, but does not teach wherein the segmenting comprises using hidden Markov model statistical analysis.
However, Kumar does not teach:
Nevertheless, Ghosh teaches wherein the segmenting comprises using hidden Markov model statistical analysis (Ghosh Para [0007]: estimating copy number changes from sequence information derived from a hidden Markov Model).
Kumar and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Ghosh because copy number information, such as those derived from a hidden Markov Model), is a marker of choice in large-scale genomic studies due to abundance, stability, and relative east of scoring (See Ghosh Para [0006]).

As to claim 18, Kumar teaches the method of claim 12, but does not teach wherein said chromosomal aberration comprises a copy number aberration.
Nevertheless, Ghosh teaches: wherein said chromosomal aberration comprises a copy number aberration (Ghosh Para [0007]: estimating copy number changes from sequence information).
Kumar and Ghosh are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Ghosh because copy number information is a marker of (See Ghosh Para [0006]).

As to claim 19, Kumar in view of Ghosh teaches the method of claim 18, wherein the copy number aberration is from a tumor (Ghosh Para [0153]: comparing copy number state from a tumor to a reference sample having a normal state).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249764 A1 (“Kumar”) in view of US 2019/0287645 A1 (“Abdueva”).

As to claim 25, Kumar teaches the method of claim 1, but does not teach wherein the nucleic acid molecules comprise cell-free nucleic acid molecules.
Nevertheless, Abdueva teaches wherein the nucleic acid molecules comprise cell-free nucleic acid molecules (Kumar Para [0164]: analyzing cell-free DNA, cfDNA, to determine copy number variations, CNVs).
Kumar and Abdueva are in the same field of bioinformatics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the teachings of Abdueva because determining copy number variations helps identify new driver genes in cancer (See Para [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105303068 A:  Pertinent art regarding de novo assembly for when the reference genomic alignment is insufficient

US 20160239602 A1:  Scaffolding genomes involving two regions and dependent on mappability (Para [0123]).
US 20160283654 A1:  local realignment of sequences followed by detection of copy number variations; Para [0072] involve a de novo assembly step
US 2019/0267110 A1:  Intervening reference that is pertinent; the provisional date is between the Applicant’s provisional filing date and the filing date.
WO 2010127045 A2: Local de Novo intervals are analyzed for variant calling.
US 6714874 B1:  Shotgun sequencing with scaffolding using overlappers
US 20170270245 A1: processing architecture for sequencing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 9, 2022